Filed:    October 16, 1997


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                              No. 97-6009
                    (CR-94-391-MJG, CA-95-3798-MJG)



United States of America,

                                                 Plaintiff - Appellee,

           versus

Godspower Omonogor,

                                              Defendant - Appellant.




                               O R D E R


    The Court amends its opinion filed September 19, 1997, as

follows:
    On the cover sheet, section 5 -- the panel information is cor-

rected to read "Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit

Judges."

                                       For the Court - By Direction



                                           /s/ Patricia S. Connor
                                                      Clerk
                            UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6009



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


GODSPOWER OMONOGOR,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-94-
391-MJG, CA-95-3798-MJG)


Submitted:   September 11, 1997       Decided:   September 19, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Godspower Omonogor, Appellant Pro Se. Philip S. Jackson, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (current version at 28

U.S.C.A. § 2255 (West 1994 & Supp. 1997)). We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we deny leave to proceed in forma pauperis and
dismiss the appeal on the reasoning of the district court. United
States v. Omonogor, Nos. CR-94-391-MJG; CA-95-3798-MJG (D. Md. Dec.

10, 1996). See Lindh v. Murphy, 521 U.S. ___, 1997 WL 338568 (U.S.

June 23, 1997) (No. 96-6298). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                3